Citation Nr: 1241702	
Decision Date: 12/06/12    Archive Date: 12/13/12

DOCKET NO. 10-34 759	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1. Entitlement to service connection for a sleep apnea disorder as secondary to a service-connected deviated left nasal septum with allergic rhinitis. 

2. Entitlement to an initial disability rating greater than 10 percent for a deviated left nasal septum with allergic rhinitis disability, status post nasal fracture. 


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Paul S. Rubin, Counsel



INTRODUCTION

The Veteran had active military service in the U.S. Air Force from June 1969 to February 1973 and from April 1973 to February 1982.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma. 

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.


FINDINGS OF FACT

1. Probative medical evidence of record demonstrates that the Veteran's sleep apnea disorder is at least partially the result of his service-connected deviated left nasal septum with allergic rhinitis. 

2. The Veteran's deviated left nasal septum with allergic rhinitis disability is reflective of 80 percent nasal obstruction in the left nostril with no nasal polyps.


CONCLUSIONS OF LAW

1. Resolving all reasonable doubt in his favor, the Veteran's sleep apnea disorder is the result of his service-connected deviated left nasal septum with allergic rhinitis. 38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2012).

2. The criteria are not met for an initial disability rating greater than 10 percent for a deviated left nasal septum with allergic rhinitis disability. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.7, 4.20, 4.21, 4.97, Diagnostic Codes 6502, 6510-6514, 6522 (2012).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board will discuss the relevant law it is required to apply. This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R."); and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.") and the Court of Appeals for Veterans Claims (as noted by citations to "Vet. App.").

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions. 38 U.S.C.A. § 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction; the Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts).


VA's Duty to Notify and Assist

With regard to the secondary service connection issue on appeal, review of the claims folder shows compliance with the Veterans Claims Assistance Act (VCAA), 38 U.S.C.A. § 5100 et seq. See also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a). Regardless, with regard to the secondary service connection issue being granted for sleep apnea, there is no need to discuss in detail whether there has been compliance with the notice and duty to assist provisions of the VCAA because, in light of the allowance of the claims, any error is inconsequential and, therefore, at most harmless error. See 38 C.F.R. § 20.1102; Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993). 

With regard to the initial rating issue on appeal, review of the claims folder also shows compliance with the VCAA. The duty to notify was accomplished by way of VCAA letters from the RO to the Veteran dated in December 2009, March 2010, and September 2010. Those letters effectively satisfied the notification requirements of the VCAA consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) by: (1) informing him about the information and evidence not of record that was necessary to substantiate his original service connection and increased initial rating issues; (2) informing him about the information and evidence the VA would seek to provide; (3) informing him about the information and evidence he was expected to provide. See also Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002). 

The December 2009 and March 2010 letters from the RO further advised the Veteran of the elements of a disability rating and an effective date, which are assigned when service connection is awarded. Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006); aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).

The initial rating issue arises from disagreement with the initial evaluation following the grant of service connection for the deviated nasal septum disability in a February 2010 rating decision. Both the United States Court of Appeals for Veterans Claims (Court) and the Federal Circuit Court of Appeals (Federal Circuit Court) have held that once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial. Goodwin v. Peake, 22 Vet. App. 128, 137 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). See also 38 C.F.R. 3.159(b)(3) (no duty to provide VCAA notice arises upon VA's receipt of a Notice of Disagreement), retroactively effective May 30, 2008. See 73 Fed. Reg. 23,353-23,356 (April 30, 2008).




As to timing, VCAA notice should be provided prior to an initial unfavorable decision on a claim by the RO. Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II). If not timely or inadequate, such errors can be effectively "cured" by providing any necessary VCAA notice and then and readjudicating the claim. A statement of the case (SOC) or supplemental statement of the case (SSOC) can readjudicate the claim so that the intended purpose of the notice is not frustrated and the appellant is given an opportunity to participate effectively in the adjudication of the claim. See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006). As a matter of law, VA may cure a timing of notice defect by taking proper remedial measures, such as issuing a fully compliant VCAA notice followed by a subsequent SOC or SSOC. Prickett, 20 Vet. App. at 376. 

The timing error was cured. After providing additional VCAA notice in March 2010 and September 2010, the RO readjudicated the initial rating claim at issue in the latter SOC and SSOCs. Any timing defect in the notice has been rectified. Prickett, 20 Vet. App. at 376; see Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency). 

With respect to the duty to assist, the RO has secured service treatment records (STRs), VA examinations, private medical evidence, and VA treatment records. The Veteran has submitted personal statements, a lay statement from his wife, and duplicate STRs. 

The Veteran was also afforded January 2010 and May 2010 VA examinations to rate the current severity of his deviated nasal septum and rhinitis disability. The need for a more contemporaneous examination occurs only when the evidence indicates that the current rating may be incorrect or when the evidence indicates there has been a material change in the disability. See 38 C.F.R. § 3.327(a); Palczewski v. Nicholson, 21 Vet. App. 174, 182-83. Here, both 2010 VA examinations are fairly recent and fully adequate. There is no probative lay or medical suggestion that the evidence is not sufficient to evaluate the appeal. Finally, more contemporaneous VA treatment records dated in 2010 and 2011 do not demonstrate a material change or worsening in the deviated nasal symptom disability. Therefore, a new VA examination to rate the severity of his deviated nasal septum disability 
is not warranted. 

Overall, the duty to assist has been met. 38 U.S.C.A. § 5103A (West 2002 & Supp. 2012). 


Secondary Service Connection for Sleep Apnea

The Veteran contends that his current sleep apnea disorder is the result of his service-connected deviated left nasal septum. He states that he first noticed snoring in the 1970s subsequent to an in-service June 1973 motor vehicle accident in which he fractured his nose. See March 2010 Notice of Disagreement (NOD); December 2009 Veteran's statement. The Veteran has been service connected for a deviated left nasal septum since 2009. 

The Board presently grants the appeal and finds that secondary service connection for a sleep apnea disorder is warranted. 

Service connection may be granted if it is shown the Veteran develops a disability resulting from an injury sustained or disease contracted in the line of duty, or for aggravation during service of a pre-existing condition beyond its natural progression. 38 U.S.C.A. §§ 1110 (wartime service), 1131 (peacetime service), 1153; 38 C.F.R. §§ 3.303, 3.306. 

A disability can also be service connected on a secondary basis if it is proximately due to or the result of a service-connected condition. 38 C.F.R. § 3.310(a). Secondary service connection may be established by any increase in severity (i.e., aggravation) of a nonservice-connected condition that is proximately due to or the result of a service-connected condition. 38 C.F.R. § 3.310(b), effective October 10, 2006. See 71 Fed. Reg. 52,744-52,747 (September 7, 2006). See also Allen v. Brown, 7 Vet. App. 439, 448 (1995); Tobin v. Derwinski, 2 Vet. App. 34, 39 (1991). Where a service-connected disability aggravates a nonservice-connected condition, a Veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation. Allen, 7 Vet. App. at 448. 

A claim for secondary service connection requires competent medical evidence linking the asserted secondary disorder to the service-connected disability. Velez v. West, 11 Vet. App. 148, 158 (1998). See also Wallin v. West, 11 Vet. App. 509, 512 (1998) and McQueen v. West, 13 Vet. App. 237 (1999) (both indicating, like Velez, that competent medical nexus evidence is required to associate a disorder with a service-connected disability).

In order to establish entitlement to service connection on this secondary basis, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical evidence establishing a nexus (i.e., link) between the service-connected disability and the current disability. Wallin v. West, 11 Vet. App. 509, 512 (1998).

In determining whether service connection is warranted, the Board shall consider the benefit-of-the-doubt doctrine. 38 U.S.C.A. 5107(b); 38 C.F.R. § 3.102; Alemany v. Brown, 9 Vet. App. 518 (1996); Gilbert v. Derwinski, 1 Vet. App. 49 (1991). 

The threshold criterion for service connection - on either a direct or secondary basis, is the existence of a current disability. Boyer, 210 F.3d at 1353; Brammer, 3 Vet. App. at 225. A recent private sleep study dated in November 2009 confirmed a diagnosis of severe obstructive sleep apnea. VA treatment records dated from 2009 to 2011 also discusses sleep apnea as a diagnosis. The Veteran uses a continuous positive airway pressure (CPAP) machine to treat the disorder. Thus, there is probative evidence the Veteran has a current sleep apnea disorder. 

With regard to secondary service connection, there is probative medical evidence of record that demonstrates the Veteran's sleep apnea disorder was caused, at least in part, by his service-connected deviated left nasal septum. 38 C.F.R. § 3.310(a); Velez, 11 Vet. App. at 158. Specifically, a May 2010 VA otolaryngologist, after a thorough physical examination of the Veteran and review of the claims folder, opined that the chances are "at least as likely as not" that some of the Veteran's sleep apnea is due to nasal obstructions created by his service-connected nasal deformity. This VA examination provides strong evidence in support of secondary service connection for a sleep apnea disorder. There is no contrary, negative opinion of record. 

The Board has considered that the May 2010 VA examiner also cited the Veteran's nonservice-connected obesity and his small mandible as factors affecting his sleep apnea. In the July 2010 SOC, the RO also discussed that the Merck Manual shows obesity and a retracted mandible are the more common causes of sleep apnea. Regardless, the May 2010 VA examiner still opined that the Veteran's sleep apnea was at least in part due to his service-connected nasal deformity. In this respect, when it is not possible to separate the effects of the service-connected condition versus a nonservice-connected condition, 38 C.F.R. § 3.102 requires that reasonable doubt be resolved in the Veteran's favor, thus attributing such signs and symptoms to the service-connected disability. Mittleider v. West, 11 Vet. App. 181, 182 (1998) (citing 61 Fed. Reg. 52,698 (1996)).

Accordingly, resolving any doubt in the Veteran's favor, the evidence supports secondary service connection for a sleep apnea disorder. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. The appeal is granted as to that issue. The Board is granting secondary service connection for a sleep apnea disorder on the basis that is the direct result of the Veteran's service-connected deviated left nasal septum, as opposed to aggravation.

The Board does not express an opinion as to the severity of the sleep apnea disorder for the purpose of assigning a disability rating, as the RO will undertake this decision on implementation of this action. 




Increased Initial Rating for Nasal Disability

The Veteran's deviated left nasal septum with allergic rhinitis disability is rated as 10 percent disabling under Diagnostic Code 6502, deviation of the nasal septum. See 38 C.F.R. § 4.97. Alternatively, this disability has also been rated as 10 percent disabling under Diagnostic Code 6522, allergic rhinitis. Id. 

Historically, the Veteran fractured his nose in a June 1973 car accident during service. He sustained a deviated left nasal septum. He underwent surgery that partially corrected the problem during service. As a result of this disability, he also developed allergic rhinitis. The RO assigned an initial 10 percent rating, effective from December 7, 2009, the date his original service connection claim was filed.

The Veteran contends that his service-connected deviated left nasal septum with allergic rhinitis disability is more severe than is contemplated by the currently-assigned 10 percent rating. In the present decision, the Board will deny the increased initial rating claim.  

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity. Individual disabilities are assigned separate diagnostic codes. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment. 38 C.F.R. § 4.10.

If there is a question as to which evaluation to apply to the Veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7. When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the Veteran's favor. 38 C.F.R. § 4.3. 




Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function will be expected in all cases. 38 C.F.R. § 4.21. Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of his disability in reaching its decision. Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

In the February 2010 rating decision on appeal, the RO granted service connection for a deviated left nasal septum with allergic rhinitis disability. Because the Veteran has perfected an appeal as to the assignment of an initial rating following the initial award of service connection, the Board is required to evaluate all the evidence of record reflecting the period of time between the effective date of the initial grant of service connection (December 7, 2009) until the present. The Board will also consider probative evidence prior to this date, to the extent this evidence sheds additional light on the Veteran's overall disability picture. This could result in "staged ratings" based upon the facts found during the period in question. Fenderson v. West, 12 Vet. App. 119, 126 (1999). That is to say, the Board must consider whether there have been times when his disability has been more severe than at others. Id. 

Under Diagnostic Code 6502 for deviation of the nasal septum, a 10 percent (maximum) rating is warranted for the deviation of nasal septum of traumatic origin with 50 percent obstruction of the nasal passage on both sides or complete obstruction of one side. 38 C.F.R. § 4.97.

Under Diagnostic Code 6522 for allergic rhinitis, a 10 percent rating is warranted without polyps, but with greater than fifty percent obstruction of nasal passage on both sides or complete obstruction on one side. A maximum 30 percent rating is warranted for a diagnosis of allergic or vasomotor rhinitis with polyps. Id.  

The evidence does not support a rating beyond a 10 percent level for the Veteran's disability under either Diagnostic Code 6502 or Diagnostic Code 6522. 38 C.F.R. § 4.7. That is, both the lay and medical evidence of record fails to reveal nasal polyps accompanying the disability. Both the January 2010 and May 2010 VA examiners found no nasal polyps upon objective examination, although both confirmed 80 percent nasal obstruction in the left nostril (for which the Veteran is already compensated at 10 percent). VA treatment records dated from 2002 to 2011 are negative for any indication of nasal polyps. There is no lay allegation of nasal polyps from the Veteran. Thus, a higher rating is not warranted on this basis. 

The Board has also considered whether a separate, additional rating is warranted for sinusitis under Diagnostic Codes 6510-6514. See 38 C.F.R. § 4.97. In this regard, in general, evaluation of the same disability or the same manifestations of disability under multiple diagnoses (i.e., pyramiding) is to be avoided. 38 C.F.R. § 4.14. Where, however, separate and distinct manifestations have arisen from the same in-service injury, separate disability ratings may be assigned where none of the symptomatology of the conditions overlaps. Esteban v. Brown, 6 Vet. App. 259, 262 (1994). The critical inquiry in making such a determination is whether any of the disabling symptomatology is duplicative or overlapping. The Veteran is entitled to a combined rating where the symptomatology is distinct and separate. Id; see also Amberman v. Shinseki, 570 F.3d 1377, 1381 (Fed. Cir. 2009) (holding that two similar conditions could have different symptoms and it could therefore be improper in some circumstances for VA to treat these separately diagnosed conditions as producing only the same disability). 

Under Diagnostic Codes 6510 (pansinusitis), 6511 (ethmoid sinusitis), 6512 (frontal sinusitis), 6513 (maxillary sinusitis), and 6514 (sphenoid sinusitis), sinusitis is rated under the General Rating Formula for Sinusitis. This provides a noncompensable (0 percent) rating for sinusitis that is detected by X-ray only. A 10 percent rating is assigned for one or two incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or; three to six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting. A 30 percent rating is assigned for three or more incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or; more than six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting. The maximum 50 percent rating is assigned following radical surgery with chronic osteomyelitis, or; near constant sinusitis characterized by headaches, pain and tenderness of affected sinus, and purulent discharge or crusting after repeated surgeries. 38 C.F.R. § 4.97.

A Note to the General Rating Formula for Sinusitis provides that an incapacitating episode of sinusitis means one that requires bed rest and treatment by a physician. Id. 

Upon review of the evidence, a separate, additional compensable rating is not warranted for sinusitis. 38 C.F.R. § 4.7. Although STRs dated in 1978 record a diagnosis of sinusitis, there is no indication this was detected by X-ray. Moreover, the Veteran was never service-connected for sinusitis. In fact, post-service VA treatment records dated from 2002 to 2011 are negative for sinusitis as a current disorder. On examination, the January 2010 VA QTC examiner stated that no sinusitis was detected. Instead, the Veteran was diagnosed with allergic rhinitis. In addition, the May 2010 VA examiner, after objective examination, did not render a diagnosis of sinusitis. 

The Board has also considered rating the Veteran's service-connected left deviated nasal septum with allergic rhinitis disability as analogous to sinusitis under Diagnostic Codes 6510-6514, because the functions affected, the anatomical localization, and the symptomatology may be closely analogous to sinusitis. See 38 C.F.R. § 4.20. A choice of diagnostic code should be upheld if it is supported by explanation and evidence. See Butts v. Brown, 5 Vet. App. 532, 538 (1993). 

However, an analogous rating to sinusitis under Diagnostic Codes 6510-6514 is not warranted here. In making this determination, the Board has considered the Veteran and his wife's lay assertions, as well as the medical evidence of record.

With regard to lay evidence, in conjunction with his increased rating claim, the Board has considered the Veteran's lay statements regarding nasal symptoms. In increased rating claims, a Veteran's lay statements alone, absent a negative credibility determination, may constitute competent evidence of worsening, at least with respect to observable symptoms. See Vazquez-Flores v. Shinseki, 24 Vet. App. 94, 102 (2010), rev'd on other grounds by Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1277 (Fed. Cir. 2009). The Veteran is uniquely suited to describe the severity, frequency, and duration of certain aspects of his service-connected deviated left nasal septum with allergic rhinitis disability. See Falzone v. Brown, 8 Vet. App. 398 (1995); Heuer v. Brown, 7 Vet. App. 379 (1995).

With regard to lay evidence, at the January 2010 VA QTC examination, the Veteran reported to the VA examiner that he has sinus problems on a "constant" basis. He related that he was "incapacitated" by sinus problems as often as four times a year, with each incident lasting three days. He reported headaches accompanying the sinus problems. He also reported headaches in the August 2010 VA Form 9. He stated that antibiotic treatment lasting 4-6 weeks was needed for his sinus problems. He reported sinus pain and purulent discharge, with no crusting. In an April 2010 lay statement, his wife reported symptoms of nasal blockage. If deemed credible, this reported symptomatology would match the criteria for a 30 percent rating under the General Rating Formula for Sinusitis. See 38 C.F.R. § 4.97. The Board finds that the lay evidence of record from the Veteran is competent. But once evidence is determined to be competent, the Board must determine whether such evidence is also credible. See Barr v. Nicholson, 21 Vet. App. 303, 310 (2007). 

As to credibility, the Veteran's statements regarding the severity of his symptomatology are not credible. They are contradicted by the other medical evidence of record. Credibility can be generally evaluated by a showing of interest, bias, or inconsistent statements, and the demeanor of the witness, facial plausibility of the testimony, and the consistency of the witness testimony." Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996). VA treatment records dated from 2002 to 2011 and the May 2010 VA examination do not support his lay assertions. They do not confirm any incapacitating episodes in terms of the requirement of bed rest and treatment by a physician. No medical professional has confirmed this. Significantly, VA medical records do not document any treatment with antibiotics. In fact, as a whole, they document very few complaints for the service-connected nasal disorder. 

Specifically, a December 2002 VA treatment record documents no current problems, as his rhinitis is treated with Allegra. An August 2003 VA treatment record mentions Allegra for rhinitis with the Veteran denying any headaches. A November 2004 VA treatment record states that his rhinitis is "stable" and "asymptomatic." A March 2010 VA treatment record does confirm an upper respiratory infection, "acute" in nature, treated with Claritin, intranasal steroids, and over the counter Equate sinus medication. Notably though, his head, eyes, ears, nose, and throat examination was normal at that time. The May 2010 VA examiner indicated that an examination of the head, neck, mouth, and oropharynx was within normal limits. An October 2010 VA treatment record mentions the use of a nasal inhaler prescription, but no further description of symptoms. A March 2011 VA treatment record assessed that his head, eyes, ears, nose, and throat examination was normal at that time. He was in no acute distress. Finally, an April 2011 VA treatment record is unremarkable for any sinus complaints. The absence of relevant symptomatology and treatment in his VA treatment records from 2002 to 2011 diminishes the credibility of his lay assertions. His lay assertions regarding the consistency of his purported sinus symptoms therefore have limited probative value.  

Accordingly, the Board concludes that the evidence does not support an initial disability rating above 10 percent for the deviated left nasal septum with allergic rhinitis disability. 38 C.F.R. § 4.3.  


Fenderson Consideration

It is not necessary to "stage" the Veteran's rating for his deviated left nasal septum with allergic rhinitis disability, as his symptoms have been consistent at the 10 percent level throughout the appeal. Fenderson, 12 Vet. App. at 126. 



Extra-Schedular Consideration

There is no evidence of exceptional or unusual circumstances to warrant referring the case for extra-schedular consideration. 38 C.F.R. § 3.321(b)(1). Since the rating criteria reasonably describe the claimant's disability level and symptomatology, the Veteran's disability picture is contemplated by the Rating Schedule, such that the assigned schedular evaluation is, therefore, adequate, and no referral is required. Thun v. Peake, 22 Vet. App. 111, 115-116 (2008); VAOPGCPREC 6-96. The evidence fails to show anything unique or unusual about the deviated left nasal septum with allergic rhinitis disability that would render the schedular criteria inadequate. 

In addition, the Veteran's deviated left nasal septum with allergic rhinitis disability does not markedly interfere with his ability to work, meaning above and beyond that contemplated by his separate schedular ratings. See 38 C.F.R. § 3.321(b)(1). Some interference with employment is already contemplated by the disability rating that is assigned. Generally, the degrees of disability specified in the Rating Schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability. 38 C.F.R. § 4.1; VAOPGCPREC 6-96. See also, Bagwell v. Brown, 9 Vet. App. 337, 338 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). The Veteran has worked in the same position post-service for over 29 years, and the January 2010 VA examiner opined that the effect of the nasal condition on the Veteran's occupation was only "mild."  

Finally, there is no evidence of any other exceptional or unusual circumstances, such as frequent hospitalizations due to his service-connected deviated left nasal septum with allergic rhinitis disability, to suggest he is not adequately compensated for his disabilities by the regular Rating Schedule. See 38 C.F.R. § 3.321(b)(1);  VAOPGCPREC 6-96. There is no assertion or evidence of any post-service inpatient treatment for his deviated left nasal septum with allergic rhinitis disability. His treatment appears to be solely on an outpatient basis post-service. 



ORDER

Service connection for a sleep apnea disorder as secondary to a service-connected deviated left nasal septum with allergic rhinitis disability is granted.

An initial disability rating greater than 10 percent for a deviated left nasal septum with allergic rhinitis disability, status post nasal fracture, is denied.  





____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


